United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50868
                        Conference Calendar


MICHELLE ANDREW,

                                    Plaintiff-Appellant,

versus

STATE OF TEXAS; TEXAS DEPARTMENT OF CRIMINAL JUSTICE; JANIE
COCHRAN; ADAMS; TERESA MOYA; JENNIFER GRAVES, Lieutenant; SUZANNE
HENSON, Major; EARL N. HELMER, III; JACKIE SWEETWOOD, Sergeant;
JANET B. SHEDD; BARBARA CABANA; DAVID BENNET, Physician’s
Assistant; ROBERT W. CATER, Dentist; MELISSA FORD, Sergeant;
NANCY HEYLIN, Sergeant; HELEN A. LIMMER; MELBA ELLISOR; MARSHA
VANRYN; KARYN S. SUTTON; RALPH H. TAYLOR; DORIS TIMMONS; ROBYNE
ROBERTS; CHRISTOPHER J. GOTT; JO A. SMITH; JENNIFER STRAWN; DORA
MURILLO; LETICIA AREY; HOWARD, Warden; MICHELLE FORBES; LINDA
HARWELL, Nurse Aide; MEG CLARK, Captain; GRIFFITH, Sergeant;
BEVERLY WILKINS, Captain; JOHN MEADOR, Office Of Internal
Greivance,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CV-363
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Proceeding pro se and in forma pauperis (IFP), Michelle

Andrew, Texas prisoner # 1087021, has filed a motion for leave to

proceed IFP to appeal the dismissal of her 42 U.S.C. § 1983


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50868
                                 -2-

complaint as frivolous pursuant to 28 U.S.C. § 1915(e).      By

moving for IFP in this court, Andrew is challenging the district

court’s certification that IFP status should not be granted

because Andrew’s appeal is not taken in good faith.      See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     The district court determined that Andrew’s challenge to her

conviction was barred by Heck v. Humphrey, 512 U.S. 477 (1994),

and that Andrew’s Eighth Amendment claims were based on

delusional factual allegations.    Andrew does not brief any

argument as to the dismissal of her claims based on Heck.

Accordingly, any such challenge Andrew could have raised in

regards to this claim is deemed abandoned.      Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).      Our review of the record

convinces us that the district court’s dismissal as frivolous of

Andrew’s Eighth Amendment claim was not an abuse of discretion.

See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     As Andrew’s appeal is without any arguable merit, we dismiss

it as frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   We caution Andrew that the dismissal by

the district court and the dismissal of this appeal as frivolous

each count as a strike under § 1915(g).      See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).      If Andrew accumulates

three strikes under § 1915(g), she will not be able to proceed

IFP in any civil action or appeal filed while she is incarcerated
                          No. 05-50868
                               -3-

or detained in any facility unless she is under imminent danger

of serious physical injury.   See § 1915(g).

     MOTION FOR IFP DENIED; APPEAL DISMISSED; SANCTION WARNING

ISSUED.